       Case 4:21-cv-03039-HSG Document 31 Filed 08/26/21 Page 1 of 1




 1
 2
 3                          UNITED STATES DISTRICT COURT
 4                         NORTHERN DISTRICT OF CALIFORNIA
 5
      Brian Whitaker,                            Case: No.4:21-CV-03039-HSG
 6
 7                 Plaintiff,
                                                 ORDER GRANTING JOINT
      v.                                         STIPULATION TO EXTEND
 8                                               SITE INSPECTION DEADLINE
 9    Zahra Nowrouzi;
      Rouhollah R. Nowrouzi,
10
11
                      Defendants.
12
13   GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT:
14
             1. The deadline to hold a joint site inspection of the premises shall be
15              extended to and including September 13, 2021.
16           2. All other dates that are calculated based on the inspection date are
                adjusted accordingly.
17
18   IT IS SO ORDERED.

19   Dated: 8/26/2021                   ______________________________
20                                      HONORABLE HAYWOOD S. GILLIAM, JR.
                                        UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28




                                             1
     ORDER Granting Joint Stipulation               Case No.4:21-CV-03039-HSG
